Case 2:18-cr-00278-JCZ-KK Document 8 Filed 10/11/18 Page 1 of 2 PageID #: 13

                               SUPPLEMENTAL MINUTE BOOK
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

Court convened at 11:02 a.m. on October 11, 2018, and recessed at 11:13 a.m.

PRESENT:       Carol B. Whitehurst, Magistrate Judge, Presiding
               Christina Chicola, Minute Clerk
               Recorded: Liberty Court Recorder CRM6
               Time in Court: 11 minutes


                                      GRAND JURY REPORT

 X Partial Report
 X Sealed Indictments ordered sealed and withheld from the public until such time as the defendants
come into federal custody.


                                       OPEN INDICTMENTS

CASE NUMBER                                  WARRANT                           SUMMONS
6:18-CR-00269-01***                             X
6:18-CR-00271-01***                             X
6:18-CR-00273-01***                             X
2:18-CR-00276-01***                             X
2:18-CR-00277-01*                               X
2:18-CR-00278-01***                             X
2:18-CR-00279-01*                               X
2:18-CR-00280-01*                               X
2:18-CR-00281-01*                               X
2:18-CR-00282-01*                               X
2:18-CR-00283-01*                               X
1:18-CR-00284-01*                               X
1:18-CR-00285-01***                             X




                                      SEALED INDICTMENTS

CASE NUMBER                                  WARRANT                           SUMMONS
6:18-CR-00272-01                                X
6:18-CR-00274-01                                X
2:18-CR-00275-01                                X
Case 2:18-cr-00278-JCZ-KK Document 8 Filed 10/11/18 Page 2 of 2 PageID #: 14
 X    Warrants/summons ordered issued as indicated.
  *   In Federal Custody
 **   Superseding Indictment
***   State Custody
